HUGHES, Justice.
We concur in the statement of the case made by Associate Justice GRAY in his opinion prepared for the Court and also in the disposition made by him of appellants’ plea to the jurisdiction (Appellants’ Point One) and to such extent his opinion is adopted.
Points Two — Six, inclusive, are briefed jointly and we will discuss them together.
These points, in various manners, raise the questions of whether or not the ambulance in which appellees were riding when the collision occurred was entitled to the status of an emergency vehicle it appearing that all of the legal requirements pertaining to such status were complied with except that, if it be considered a requirement, appellee Carswell, the operator of the ambulance, did not have a chauffeur’s license required of a commercial driver by Art. 6687b, Secs. l(o) and 2(a), V.A. C.S., and also that he had not complied with certain ordinances of the City of Houston.
We are of the opinion that the failure of Carswell to have a chauffeur’s license is immaterial to this issue for two reasons • (1) the qualifications of the driver of an emergency vehicle form no part of the legal definitions of an emergency vehicle (2) appellee Carswell had an ordinary operator’s license and the requirements for a chauffeur’s license are identical except for the fee charged.
The ambulance being operated by appel-lee Carswell was properly covered by a permit issued by the Texas State Health Department under authority of Art. 4590b, V.A.C.S.1
Art. 791, V.A.P.C., provides that laws relating to the speed of motor vehicles do not apply to “ambulances responding to *304emergency calls” but it provides that incorporated cities and towns may regulate the speed of ambulances by ordinance.
It is to be noted that this statute does not purport to define an ambulance nor does it condition its application upon any qualification of the operator.
The same may be said of Sec. 24(b) of Art. 6701d, V.A.C.S., which provides that the driver of an emergency vehicle when responding to an emergency call shall not be required to stop at stop signals.
Appellants cite two cases to support their position: Walsh v. Dallas Railway and Terminal Company, 140 Tex. 385, 167 S.W.2d 1018 and Smith v. Dallas Railway and Terminal Company, Tex.Civ.App. Waco, 250 S.W.2d 256, writ ref., N.R.E.
In Walsh the Court held that the ambulance involved was not an emergency vehicle under an ordinance of the City of Dallas because (1) “the ambulance in question does not come within the description of any of the vehicles definitely described in the ordinance” and (2) the section of the ordinance invoked was invalid. [140 Tex. 385, 167 S.W.2d 1021.]
In Smith (1952) it was held that an ambulance was not a “police vehicle” within the meaning of Sec. 2(d), Art. 6701d, V. A.C.S.2
The cases do not, in our opinion, support the contention that the operator of an ambulance must have a chauffeur’s license in order for the ambulance to be classed as an emergency vehicle. Rather, we believe, they support our position that it is the vehicle, not the operator, and the laws pertaining thereto which alone fixes its status as an emergency vehicle.
Sec. 6 of Art. 6687b, V.A.C.S., provides the same form of application for .an operator’s license and a chauffeur’s license and Sec. 10 of the same Article provides for identical examinations for both operator’s and chauffettr’s license applicants and Sec. 11 provides that upon payment of the required fee a license shall be issued to an operator or chauffeur as the case may be. Sec. 19 fixes the fee for a chauffeur’s license to be $4 and an operator’s license $2.
The only distinction which the statutes draw between the issuance of a chauffeur’s license and an operator’s license is the difference in fees. This shows, conclusively, that the requirement that a chauffeur’s license be obtained in certain instances is made for revenue purposes only, a matter not relevant to statutes pertaining to emergency vehicles.3 It is apparent that the only motive which the Legislature had in this regard was to aid those who render and those who receive emergency service.
Appellants do not contend here that the failure of appellee Carswell to have a chauffeur’s license was a proximate cause of the collision or that the doctrine of negligent entrustment, exemplified in Mundy v. Pirie-Slaughter Motor Co., 146 Tex. 314, 206 S.W.2d 587, is applicable here.
We believe that these exclusions leave appellants devoid of any basis for contending that the Carswell ambulance was not entitled to emergency status simply because he was delinquent $2 to the State in the matter of fees. The ambulance and its *305operator and owner had complied with every statute pertaining to attaining this status and we cannot read into these, statutes provisions or conditions not there the effect of which would be to deprive intended beneficiaries of the privileges which the statutes purport to give.
An ordinance of the City of Houston provides that, except in certain areas, ambulances responding to emergency calls may lawfully travel not to exceed forty miles an hour.
Appellants contend that this ordinance is invalid because other ordinances, presumably passed at the same time, are conced-edly invalid.
Appellants, with commendable candor cite Sam v. Sullivan, Tex.Civ.App. Galveston, 189 S.W.2d 69, writ ref. w. o. m., which holds against them as to these selfsame ordinances. Appellants do riot 'approve the reasoning in that case and differentiate it here on the ground that this record does not show that the City code has a “saving clause” upon which the Court relied in Sam’s case.
We would' reach the same result without the “saving clause” and hence follow the decision in that case.
Under these points appellants also take the- position that Art. 79-1, V.A.P.C., exempting ambulances responding to emergency calls has been repealed by imp';ration by the later enactment of Art. 827a, Sec. 8, V.A.P.C., which is a statute generally regulating the speed of motor vehicles on our highways.
With the same candor, noted above, appellants cite the adverse holding in Hampton Company v. Joyce, Tex.Civ.App. Beaumont 1935, 80 S.W.2d 1066, writ dismissed.
We agree with the decision in that case and hence do not discuss it except to note that Art. 827a, Sec. 8 was amended in 1941 and again in 1951, subsequent to the decision in Joyce, without expressly repealing Art. 791, supra.
These conclusions dispose- of appellants’ appeal.
ARCHER, Chief Justice,
has prepared the following portion of this opinion
in which HUGHES, Justice, concurs.
We come to consider appellees’ First Cross Point that:
“The Trial Court erred in ordering remittitur as follows: ‘Plaintiff Cars-well to remit $18,000.00 and plaintiff Bobby Wilson $3,000.00 failing herein defendants’ Motion for New Trial granted as per order.’ ”
Upon receipt of the jury’s verdict awarding Carswell $30,000 and Wilson $5,000 the court entered judgment for the respective sums and overruled defendants’ motion N.O.V. and the decree was entered on October 2, 1957.
On October 21, 1957 leave was granted defendants to file a motion for new trial.
On October 28, 1957 Carswell was directed to remit $18,000 and Wilson $3,000; failing to do so, defendants’ motion for a new trial was granted.
On October 31, 1957, remittiturs were filed and motion for new trial was overruled.
We are unable to ascertain the reasons the trial court had to direct the remittiturs and must then review the evidence before the jury on the trial of this case, and in so doing we. are controlled by Rule 328, T.R.C.P., and the law in connection therewith.
In 13 Tex.Jur., Sec. 155, p. 28, the general principle regarding a jury’s determina ■ tion of damages is:
“Determination of the sum which will compensate a Plaintiff for physical injuries involves a consideration of elements for which no mathematical standard of measurement exists, nor indeed any recognized standard except *306what an honest and impartial jury, uninfluenced by passion, prejudice or other improper motive, may deem adequate. The law merely declares that such damages shall be limited to just compensation, and that in a very large measure the amount must be left to the sound discretion and impartial judgment of the jury. A verdict is usually accepted as binding and conclusive upon the court, and especially upon the appellate court, even where in the opinion of the appellate court more was awarded than ought to have been allowed, unless it is manifest to that court that the jury were inflamed or influenced by passion, prejudice, sympathy, or some other improper motive in arriving at the verdict.”
Rule 328 provides:
“New trials may be granted when the damages are manifestly too small or too large, provided that whenever the court shall direct a remittitur in any action, and the same is made, and the party for whose benefit it is made shall appeal in said action, then the party remitting shall not be barred from contending in the appellate court that said remittitur should not have been required either in whole or in part, and if the appellate court sustains such contention it shall render such judgment as the trial court should have rendered without respect to said remit-titur.”
Tarrant County Water Control and Improvement Dist. No. 1 v. Fowler, Tex.Civ.App., 175 S.W.2d 694, affirmed by Supreme Court in 142 Tex. 375, 179 S.W.2d 250; Davis Transport, Inc., v. Bolstad, Tex.Civ.App. Galveston 1956, 295 S.W.2d 941, no writ history; Red River Valley Pub. Co. v. Bridges, Tex.Civ.App., 254 S.W.2d 854, er. ref., N.R.E.
As we have stated, the court assigned no reason for requiring the remittiturs and we do not find anything in the record of the testimony justifying the action.
Carswell testified that he was 34 years old, was in the funeral and ambulance service, and detailed the accident as follows:
“Q. And where you were — in your quarter or were you in your vehicle when it came to a rest? A. Yes I was.
“Q. Where were you in your vehicle? A. I was down in the bottom, my head hit the curb and my arms went into the door there, I went partly out of the cab of the ambulance and was on the ground.
“Q. As you arm hit the ground, what happened to your head ? A. Well, it immediately swole up, about this size and my head this size.
“Q. At that time did you have any other condition existing, like bleeding? A. I bled a lot after I had cut my tongue and there was some bleeding in the ear.
« ⅜⅞ ⅝ ⅜ ⅜ ⅜ ⅜
“Q. (By Mr. Garrett) All right Mr. Carswell, did you ultimately go to seek any medical treatment that day? A. Yes I did.
“Q. When did you go do that? A. I imagine ten or fifteen minutes after the accident occurred.
“Q. Where did you go? A. To Doctor McGee’s Office.
“Q. How did you go to Doctor McGee’s Office? A. A fellow took me over in an ambulance.
“Q. All right sir. When you got to Doctor McGee’s Office what did you do ? A. I explained about the ambulance and the collision and about how my arms were hurting the most, hurting me very much and he went to checking me over and decided I should *307go to the hospital and have them make X-Rays of the arms and check the side of my head and neck and he told my wife — ■
“Mr. Weatherly; Objection to that your Honor.
“The Court: Do not say what someone else said.
“A. He told me to have her take me to the hospital.
“Q. Did you go to the hospital? A. Yes sir.
“Q. What hospital did you go to? A. Methodist.
“Q. How long did you stay there? A. Just overnight.
U * * * * *
“Q. (By Mr. Garrett) Where does the pain originate sir. A. It originates right back here in my neck and radiates down my left arm.
. “Q. Do you have any loss of feeling in your body anywhere? A. Other than^ — ■
“Qi Do you have any loss of feeling in your body anywhere? A. Well, this left arm since the accident has occurred has become somewhat weaker than my right arm in comparison and fatigues more than my right and some work is tedious and it takes strength that I have to do and I have to sit down and rest.
“Q. In connection with your work is it necessary to do any lifting? A. Yes sir it is.
“Q. Is it necessary to use your arms and full strength at times? A. Yes sir.”
An extensive cross examination was had, and based on a deposition given by Cars-well prior to the trial and as to the testimony on . trial as to the accident and the failure: to have a chauffeur’s license, phases of which have been discussed in other parts of this opinion.
Dr. McGehee, a duly licensed medical doctor, who appears to have had exceptionally good training and considerable experience testified that:
“Q. Doctor, do you know Jack Carswell? A. I know him very well.
“Q. Is he a patient of yours? A. A patient of mine, yes sir.
“Q. And when did you first see Jack Carswell in regards to say right around the 23rd day of May,' 1955? A. Well, I had known him before that because he is in the business, ambulance service business and being a doctor, he brings patients to all doctors at hospitals, but I didn’t see him professionally until May the 23rd, 1955.
“Q. And on that date, sir, would you tell the jury what history Mr. Carswell gave you upon your seeing' him on that date? A. He states on that date he was driving his ambulance on an emergency call to a private residence at 1908 Richmond Avenue—
“ * * * * * *
“Q. Did you, after taking his history, examine him? A. Yes sir.
“Q. You gave him a physical examination? A. Yes sir.
“Q. And what did that examination reveal? A. Well, I- — our examination was somewhat limited that day because we didn’t know to what extent he was injured and we didn’t want to move him around too much and I checked the range of motion in the cervical spine and the — elbow and he had a big goose egg on his head and he had limitation of motion in the cervical spine, limited to about 25% of normal — 75% of normal, and had tenderness throughout the cervical spine and I felt we should make X-Rays. i
*308“Q. Did you make those at your office? A. At our clinic.
“Q. Are they made by a technician in your clinic? A. Yes sir.
“Q. Under your supervision? A. Yes sir.
“Q. Were they made under your supervision? A. Yes sir, of the left elbow and the neck. They were normal pictures, they didn’t show any fractures.
“Q. Incidentally, doctor, what do X-Rays reveal? A. Only the bony structure of the body.
“Q. Do they show the muscles, ligaments or tendons ? A. The mere outline of muscles, nothing in detail except calcium deposits.
“Q. Just what do you do with X-Rays in the specialty of orthopedic surgery? A. They are used to find out if the person does have a fracture or any other pathology of the bones, whether it is arthritis or a tumor or a cyst.
“ * * * * * *
“Q. Have you examined him on numerous occasions since the date of the accident? A. Yes sir.
“Q. And would you tell us generally what you found? A. Well, he continued to have trouble primarily with his neck and the shoulder region and the left side of his face and we would give him physical therapy at the office consisting of heat, massage and traction to his neck and when he still didn’t get any better we had him see—
ti ‡ * ⅜ * * ⅜
“Q. Now, did you continue to treat Jack? A. Yes sir.
“Q. What type of treatment did you give him? A. Mainly physical therapy, heat and massage to relax muscle spasm and overcome pain.
“Q. What did you find in his muscles in his cervical spine? A. What did you say?
“Q. With respects to the muscles in his cervical spine, what did you find? A. We still found a restriction of motion due to tightness in the muscles.
“Q. In the cervical spine ? A. Yes, the cervical spine.
it * * * $ * *
“Q. Where is the trouble Jack is having? A. Mainly in the sixth and seventh.
“Q. Between the sixth and seventh? A. Mainly those two vertebrae. It can involve the joint of — above and below.
«* ⅜ * * * *
“Q. (By Mr. Garrett) Doctor, tell the jury what you have found to be the trouble with Jack Carswell’s neck? A. In addition to the restriction of motion, the tightening he has is consistent from the evidence of nerve root pressure, it wasn’t a real serious type of thing as you think of a ruptured disk but it isn’t difficult enough to realize it is nerve root pressure because of the pain radiating to the neck and to the shoulders and to the arm, not all the way down, and the bicept reflexes you get by using a rubber hammer on the elbow, that reflex is abent and still is.
“Q. Is there any other symptoms in the left arm that were demonstrated by Jack? A. He has pain on movement and has pain in his neck that is radiating from the neck to the shoulder to the arm.
“ * * * * * *
“Q. What is your opinion of Jack Carswell and his medical history considering the time that has elapsed as to the permanence of this injury? A. I believe it’s been over two years since the accident and the last time *309I examined him he still had different evidence of this weakness and weakness in his left hand which was manifested by weakness in his grip and after two years I think it is a permanent thing.
“Q. Would you say, Doctor, it is a disabling pain? A. Yes sir.
“Q. How disabling is this nerve root pressure and the condition you found in Jack’s arm here? A. It works two ways as far as disabling is concerned.
“ * * * * * *
“Q. (By Mr. Garrett) Can an operation be performed sir ? A. Yes sir.
“Q. And is it a certain thing if it is performed that a person will be relieved of the pain? A. No.”
The testimony'concerning the injuries of Wilson in part is :
Mr. Wilson testified that he was 19 years old at the time of the accident, and was an ambulance attendant for Carswell and
“Q. Tell the jury to the best of your ability what injuries you received in that accident? A. Well, in the accident I had cuts and bruises and I had a knot on my head and a cut on the nose and my Back was injured.
“Q. Anywhere else? 'A. No sir.
“Q. All right now, since the date of the accident or at the time, I beg your pardon, at the time of the accident, did you receive any kind of treatment at the scene? A. At the scene of the accident ?
“Q. Yes. A. Well, the Harris County Emergency Corps was there. I .don’t remember what they told me but to sit down and wait on an ambulance.
“Q. Did you wait on an ambulance ? A. Yes sir.
“Q. Did it come? A. Yes sir.
“Q. Where did they take you? A. To the Houston Osteopathic Hospital.
“Q. When you went to the hospital there, did you have a doctor see you?
A. Yes sir.
“Q. And who was that? A. W. V. Durden.
“Q. Did he treat you — strike that please. Did you ask him to treat you for your injuries? A. Yes sir.
“Q. Did he commence treatment and if so what was the treatment and for how long? A. Well, that particular afternoon he did something for this knot on my head and put something on the cut and put ice packs on my head and said he would wait to the next morning to see about my back.
“Q. All right, did you tell him when he came to see you in the hospital what had happened? A. Yes sir.
“Q. How long did you stay im the hospital? A. Four days.
“Q. And upon your release from the hospital, have you, since that time been to see Doctor Durden? A. Yes sir.
“Q. Would you tell the jury, if you know, how many times you have been to see Doctor Durden? A. I don’t know, numerous times.
“Q. Numerous times? A. Yes sir.
“Q. Right after the accident how often did you go see Doctor Durden? A. I believe once a week for a while after I got out of the hospital.
“Q. When you would go to see him there at the hospital what did he do for you? A. Gave me treatment.
“Q. What kind? A. With his hands on my back he would pull on my legs and bend them around and he *310had some type of electrical device and some type of heating pad.
“Q. Did he ever put you on a machine — have you laid on a machine that rolls you or anything like that ? A. A machine that’s got something in it that rolls up over my back, yes sir.
“Q. How long has he been treating you with those sort of treatments? A. Ever since I was released from the hospital.
“Q. Has he been treating you up to the present time? A. Yes sir.
“Q. Bobby, what kind of trouble do you have with your back, do you know ? A. Yes sir, it bothers me when I am working. I mean it bothers me constantly when I start to lift sometimes, I can’t lift it hurts me so bad.”
Dr. W. V. Durden, a duly licensed physician, testified that he treated Bobby Wilson at the Houston Osteopathic Hospital and
“Q. Now you have testified you gave him a physical examination, and I’ll get back to that question, what did you find when you gave him a physical examination on that day ? A. I found that he had a traumatic — a raised place on his head, a bump on his head, if you want to call it that and a laceration on it and he complained of his neck, esr pecially on the right side.
“Q. He complained of what sir? A. His neck, especially on the right side.
« ⅜ ifc ⅜; ⅜ ⅝ ‡
“Q. (By Mr. Garrett) Now, you were relating what you found and you said a bump or knot on his head with a laceration on it and 'his neck, he complained of his neck, especially on the right side. Would you go ahead sir? A. And in the — some pain in the middle dorsal region' which is the region about mid-way of your ribs, -pain in the low back and pain in his knees.
ft ⅝ ‘ ⅝ # afs a(e ⅜
“Q. About how long did he stay, do you recall? A. Three or four days.
“Q. Now, after the treatment in the hospital did you then have him call at your office for treatment? A. I did.
“Q. I’ll ask you if he has called at your office from that time to this time ? A. Yes sir.
“Q. Have you seen him recently? A. I have.
“Q. Have you examined him on each occasion when he came to your office? A. Yes sir.
“Q. Have you given -him any treatment or treatments each time he came to your office? A. Yes sir.
“Q. Now, would you tell the jury and the Court what kind of treatment that you gave him during that period of time? A. I gave him manipulating treatments and I gave him physical therapy in the form of diathermy and traction and in the beginning when this was painful he had analgesics.
“Q. Is that for his pain? A. Medication.
“Q. All right, Doctor, this manipulative treatment, would you give us in lay terms what type of treatment that is sir, and what you do ? A. Well, it is treatment to try to correct a part to its original place in some cases. Also you might say to increase the circulation to the part.
“Q. If you will just speak up. A. I’ll try.
“Q., Now, Doctor, tell us what the results of your treatment was over that period of time, say from the hospital time- — let’s start with that, and how he progressed in the hospital ? A. Well, his recovery was uneventful and as far as the individual treatment'of his condition and especially the head injury, the danger of the head injury, I might *311put it that way, or what I thought might he the danger of a head injury.
“Q. I see from that treatment in the hospital and your examinations, do you determine a diagnosis as to what you felt Bobby had suffered in this accident? A. You mean as far as in general ?
“Q. Yes sir, did you make a diagnosis of what you felt was wrong with him at that time, say what you felt was his condition * * * A. I thought he had suffered a cebrial concussion.
<< ⅜ . ⅜ * ⅝ ⅝ ’
“Q. (By Mr. Garrett) Doctor, the symptoms you have talked about here in the low back, are they indicative of any permanent type of injury? A. Yes.
“Q. And what is that type of injury sir, or condition, I mean, what type of permanent condition would those symptoms indicate to you? A. Low back strain in the area I have mentioned.
“Q. A low back strain — I have heard you say something about a sprain, is there a difference between a sprain and a strain ? A. The strain is a result of a sprain.
“Q. Is the strain a permanent condition? A. In my opinion, yes.
“Q. Well, sir, what is your opinion, based on your examinations of Bobby Wilson — as to what his present condition is in the low back? A. Well, I think he has — I think that joint is permanently disabled.
“‡ * * * * *
“Q. I see. iNow, Doctor, is it a condition you think will get better or get worse? A. I don’t know that it will get better, it is very speculative to say whether it will get worse or not.
“Q. Do you have an opinion as to whether you think it will remain the same ? A. I think he will always have the injury I have tried to describe.”
In the absence of evidence to show that the jury verdict was improperly motivated and in the absence of any reason assigned by the trial court for requiring remittiturs and the verdict being within the bounds of reason we sustain appellees’ First Cross Point and, in accordance with Rule 328, render judgment on the jury verdict. To do otherwise would be to make jurors of judges.
It is our judgment that the judgment of the trial court be reformed by awarding ap-pellee Carswell $30,000 and appellee Wilson $5,000 in lieu of the amounts specified in the judgment and as reformed the judgment of the trial court is affirmed.
Reformed and as reformed affirmed.

. We do not analyze this statute except to say that as to the driver of an ambulance it provides only that it is a penal offense to operate it without first having obtained the required permit.


. This Article was amended in 1053 so as to include private ambulances “for which permits have been issued by the State Board of Health.” Acts 1953, 53rd Leg. p. 749, ch. 297, Sec. 1.


. In Worsham Buick Co. v. Isaacs, 121 Tex. 587, 51 S.W.2d 277, 280, 86 A.L.R. 232 the Court said:
“The various provisions of our statutes, which relate to the use of license plates on automobiles, disclose no legislative purpose to prevent collisions on the public highways. The safety of travelers on the highways is plainly not the object at which those provisions aim. They do not purport to extend protection to persons using the public highways. In disobeying those provisions, the motor company did. not violate any duty which it owed to Isaacs or to any other traveler on the public highways.”